Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 8/16/2022 has been reviewed and the references considered.

Drawings
The drawings on 8/18/2022 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 5-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, in claim 1, “starts of executions of the instruction in the instruction sequence being in order” is idiomatically incorrect and unclear. For the purpose of examination it will interpreted to mean that the sequence has some manner of in-order execution but is not necessarily constrained to issue in-order. Further, in claim 1, “during a cycle of executing the first memory instruction” is idiomatically incorrect and unclear as to exactly what is, or isn’t, done during this time and whether this would apply to all cycles or just a single cycle. For the purpose of examination it will be interpreted to be that the second memory instruction is not executed while the first memory instruction is executing. Claims 2-20 contain various idiomatic concerns in the same nature. For example, claims 2-4 appear to be an attempt to further define the determination of dependency but don’t add much when taken at literal face value. It’s unclear if something is missing from the claims or if they’re just phrased in a way to make whatever distinctions they do have somewhat broad and/or minimal. 
The above are examples and are NOT an exhaustive list. Examiner suggest that Applicant amend the claims to better match idiomatic English practices in an effort to improve the clarity of any resulting patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 5-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming JR, et al., US Pub No. 2018/0188997 (herein Felming).
As to claim 1, Fleming teaches: An instruction executing method (Abstract), comprising: 
executing an instruction sequence, the instruction sequence comprising memory instructions and non-memory instructions, starts of executions of the instructions in the instruction sequence being in order ([0031] “executes a sub-program corresponding to instructions of a program, results of corresponding memory operations are ordered in sequential order of the program.” Non-memory instructions are later called out explicitly in [0102] for example); 
determining that execution of a first memory instruction needs to be completed before a second memory instruction starts to be executed, the second memory instruction being a next memory instruction following the first memory instruction in the instruction sequence ([0034] “a dependency exists between a store operation [second memory instruction] and a preceding load operation [first memory instruction] when the store is to the same address in memory as the load operation … ordering circuitry may schedule completion of the load operation … before that of the store operation.” Dependency between memory instructions will mean the former needs to be completed before the later instruction); and 
executing non-memory instructions between the first memory instruction and the second memory instruction, before executing the second memory instruction and during a cycle of executing the first memory instruction; wherein the second memory instruction is not executed while the first memory instruction is being executed ([0102] “… two uop queues, one for memory operations and one for non-memory operations … The uop schedulers 1402, 1404, 1406, determine when a uop is ready to execute based on the readiness of their dependent input register operand sources and the availability of the execution resources the uops need to complete their operation.” The dependent load instruction would not be executed until its input was ready from the store instruction and in the meantime non-memory instructions are executed in between, the load instruction could not execute at any cycle wherein the preceding store was executing);
wherein, the instruction sequence further comprises a halt instruction, and wherein, the determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, comprises: determining a memory instruction associated with the halt instruction as the first memory instruction, in a case where the halt instruction is executed; and determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed ([0035] “The present embodiments may also be extended to additional operations such as a fence operation [halt] that indicates when a group of prior loads or stores [first memory instruction] have completed”).
As to claim 2, Fleming teaches: The method according to claim 1, wherein, the determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, comprises: determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, in a case where the first memory instruction is executed ([0034] “a dependency exists between a store operation and a preceding load operation when the store is to the same address in memory as the load operation. A dependency token may be generated (or duplicated) to be passed with the load operation, so that ordering circuitry may schedule completion of the load operation (that carries the dependency token) before that of the store operation”).
As to claim 3, Fleming teaches: The method according to claim 1, wherein, the determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, comprises: determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, on the basis of types of the first memory instruction and the second memory instruction ([0034] the instruction types being load and store instructions).
As to claim 4, Fleming teaches: The method according to claim 3, wherein, that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed is determined by hardware for executing the instruction sequence ([0034] “a dependency token is received from the acceleration hardware”).
As to claim 6, Fleming teaches: The method according to claim 1, wherein, that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed is determined by software ([0030] The system operates under the control of software applications, thus software is involved in the determination. Additionally or alternatively it’s understood that software and hardware are equivalent).
As to claim 7, Fleming teaches: The method according to claim 1, further comprising: starting to execute the second memory instruction, in response to completing the execution of the first memory instruction ([0035] “the operations manager circuit is to issue the second memory operation to the memory in response to completion of the first memory operation”).
As to claims 8-14, these claims are the apparatus claims corresponding to the method claims 1-7 and are rejected for the same reasons mutatis mutandis. Fleming further teaches: An instruction executing apparatus (FIG. 1A system 100), comprising: a processor (FIG. 1A acceleration hardware 102 and memory ordering circuit 105) and a memory (FIG. 1A memory subsystem 110) for storing one or more computer programs executable by the processor ([0031]).
As to claims 15-20, these claims are the medium claims corresponding to the method claims 1-6 and are rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
In view of the amendments to the independent claims 1 and 8, Applicant respectfully submits that the indefiniteness rejections of those claims has been overcome.
Examiner respectfully disagrees. While the amendments do improve the clarity, they are still not idiomatically correct. Applicant should rewrite the claims to be in proper idiomatic form.
It can be seen that although Fleming discloses "the allocator allocating an entry for each uop in one of the two uop queues, one for memory operations and one for non-memory operations," Fleming does not explicitly disclose the order in which the memory operations and the non-memory operations are performed.
Examiner respectfully disagrees. Fleming teaches that the dependent load instruction (second memory instruction) would not be executed until its input was ready from the store instruction (first memory instruction) and in the meantime non-memory instructions are executed in between, the load instruction could not execute at any cycle wherein the preceding store was executing ([0102]). The claims, as written, are very broad and cover the inclusion of any non-memory instruction being executed between any two dependent memory instructions which Fleming teaches.
Specifically, Fleming discloses "a store operation" and "a previous load operation", and there is a dependency between the two. That is, both "the store operation" and "the previous load operation" belong to the memory operations and should be allocated to the uop queue for memory operations. However, Fleming does not explicitly disclose that there are uops for non- memory operations between the previous load operation and the store operation, and these uops are allocated to the uop queue for non-memory operations. That is, Fleming does not explicitly disclose first performing the previous load operation; then performing the uops, in the uop queue for the non-memory operations, between the uop load operation and the store operation; and last performing the store operation.
Examiner respectfully disagrees. Fleming discusses parallel execution of applications (e.g. [0027]) and multithreading ([0096]) meaning the system would not stop while waiting for a memory dependency to resolve. Fleming also makes explicit discussion of out of order execution ([0102]) meaning instructions will be inserted out of order.
It can be seen that although Fleming discloses "a fence operation", the fence operation indicates when a group of prior loads or stores have completed. Fleming does not explicitly disclose that the fence operation may be used as the first memory operation or the second memory operation. Further, Fleming does not explicitly disclose when the fence operation would be used as the first memory operation or the second memory operation
This argument is not persuasive. The claim does not require that the halt instruction be “used as the first memory operation or the second memory operation” as argued, merely that the halt instruction is associated with a memory operation. Fleming’s fence operation does exactly that.
Examiner suggests that Applicant revise the claim language to be in proper idiomatic English form and then further clarify the halt instruction. If the halt instruction is intended to be used as the memory operation, as argued in point (d) above, then the claims should be revised to reflect that. This would help advance prosecution and potentially overcome Fleming. Examiner is available for an interview at the number below at Applicant’s convenience.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183